                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

MARK SCHACK,

            Petitioner,

v.                                Case No:   2:16-cv-438-JES-MRM

FLORIDA ATTORNEY GENERAL and
SECRETARY, DOC,

            Respondents.

                           OPINION AND ORDER

       Before the Court is Mark Schack’s Petition Under 28 U.S.C. §

2254 for Writ of Habeas Corpus by a Person in State Custody (Doc.

#1).    Schack challenges his 2009 conviction for Second Degree

Murder, for which he received a life sentence.

       I.   Background

       In the early morning of May 17, 2008, Amy Boscarino was

fatally shot in the house she shared with Schack by a rifle Schack

was handling.    Schack claimed he lost control of the rifle and did

not intend to fire it.     But on July 30, 2008, the State of Florida

charged Schack with the killing.       (Ex. #1, p. 14).    Schack pled

not guilty.     (Id. at 17).   He was represented by Assistant Public

Defenders Katheryn Smith Calvo and Brett Gelman.

       At trial, a neighbor testified he heard the gunshot “around

2:05, 2:15” a.m., but no later than 2:15.      (Trial Transcript (Tr.),
pp. 360-61).     Schack called 911 at 2:34 a.m.        (Id. at 342).

Boscarino was declared dead when paramedics arrived at 2:47 a.m.

(Id. at 324).     Police found the rifle on a bed in the master

bedroom.    (Tr. at 412).    It had a live round in the chamber, but

it was not loaded with a magazine.     (Id. at 538).

     Detective Michael Carr and Lieutenant Jeff Brown interviewed

Schack at the Lee County Sheriff’s Office.         Schack told them

Boscarino planned to practice with the gun later that morning, and

they had set the gun on a dresser in their bedroom to try out

different scopes for her to use.        She then left the room and

started cleaning the house.     Schack claimed he pulled the magazine

out, the gun slipped off the dresser, he grabbed it, and the gun

fired.    (Ex. #1 at 208).

     The State contradicted much of Schack’s story at trial.

Boscarino had plans to meet her cousin for breakfast on May 17,

2008, then to see her friend’s daughter’s new apartment.     (Tr. at

430, 452).     Crime Scene Specialist Robert Walker estimated the

trajectory of the bullet by analyzing Boscarino’s wounds and a

bullet hole in the wall.       The entry wound was 51.5 inches from

Boscarino’s heel, and the bullet hole in the wall was almost 52

inches from the floor, suggesting a flat trajectory.     (Id. at 598,

602).    Walker opined that the gun was on a bipod atop the dresser




                                   2
when the shot was fired. (Id. at 612-13).              Walker also explained

that the live round found in the chamber indicated there was a

loaded magazine in the gun when the shot was fired.             (Id. at 613).

Police found four magazines compatible with the rifle in a gun

safe in the bedroom closet.       (Id. at 545).         One of the magazines

had blood on it.    DNA testing matched blood found on the magazine,

on the closet door, and on a comforter in the bedroom with a sample

from Boscarino.    (Id. at 855).

     Several of Schack’s acquaintances testified that he gave

differing accounts of what he was doing when the shot was fired.

Schack told a friend he was changing the scope.            (Id. at 462).    He

told another friend he was working on the magazine.             (Id. at 924).

And he told Boscarino’s father and a victim advocate he was

cleaning the gun when it went off.           (Id. at 776, 878-79).

     The jury found Schack guilty of Second Degree Murder.               (Ex.

#1   at   266).     Schack     moved       for   a   judgment   of   acquittal

notwithstanding the verdict and for a new trial.            (Id. at 276-78).

The trial court denied both motions and sentenced Schack to life

imprisonment.     Special Assistant Public Defender Kimberly Nolen

Hopkins represented Schack on appeal, arguing the State failed to

present evidence sufficient to support a conviction for second

degree murder.     (Ex. #2).     The Florida Second District Court of




                                       3
Appeals (2nd DCA) affirmed without a written opinion.                 (Ex. #4).

Schack then filed three state post-conviction motions, and all

were denied.

     Respondent      concedes    that   Schack   timely   filed      his   Habeas

Petition    in   this   Court.     In   its   response    to   the    Petition,

Respondent alerted Schack that he may have a remedy in state court

based on Wardlow v. State, 212 So. 3d 1091 (Dist. Ct. App. Fla.

2017).     At Schack’s request, the Court stayed this case so he

could exhaust this state law remedy.             (Doc. #26).      Schack filed

another post-conviction petition in state court.                  The 2nd DCA

denied the petition without a written opinion.                 (Doc. #41-2 at

213).      The Court lifted the stay, and the parties completed

briefing this case.      Schack’s Habeas Petition is now ripe.

     II.    Applicable Habeas Law

          a. AEDPA

     The Antiterrorism Effective Death Penalty Act (AEDPA) governs

a state prisoner’s petition for habeas corpus relief.                 28 U.S.C.

§ 2254.    Relief may only be granted on a claim adjudicated on the

merits in state court if the adjudication:

     (1)    resulted in a decision that was contrary to, or
            involved an unreasonable application of, clearly
            established Federal law, as determined by the
            Supreme Court of the United States; or
     (2)    resulted in a decision that was based on an
            unreasonable determination of the facts in light of




                                        4
              the   evidence    presented        in   the     State   court
              proceeding.

28 U.S.C. § 2254(d).     This standard is both mandatory and difficult

to meet.      White v. Woodall, 134 S. Ct. 1697, 1702 (2014).            A state

court’s violation of state law is not enough to show that a

petitioner is in custody in violation of the “Constitution or laws

or treaties of the United States.”               28 U.S.C. § 2254(a); Wilson

v. Corcoran, 562 U.S. 1, 16 (2010).

       “Clearly established federal law” consists of the governing

legal principles set forth in the decisions of the United States

Supreme Court when the state court issued its decision.                   White,

134 S. Ct. at 1702; Casey v. Musladin, 549 U.S. 70, 74 (2006)

(citing Williams v. Taylor, 529 U.S. 362, 412 (2000)).                    Habeas

relief   is    appropriate     only   if   the    state     court   decision   was

“contrary to, or an unreasonable application of,” that federal

law.     28 U.S.C. § 2254(d)(1).             A decision is “contrary to”

clearly established federal law if the state court either:                     (1)

applied a rule that contradicts the governing law set forth by

Supreme Court case law; or (2) reached a different result from the

Supreme Court when faced with materially indistinguishable facts.

Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010); Mitchell v.

Esparza, 540 U.S. 12, 16 (2003).

       A state court decision involves an “unreasonable application”




                                       5
of Supreme Court precedent if the state court correctly identifies

the governing legal principle, but applies it to the facts of the

petitioner’s case in an objectively unreasonable manner, Brown v.

Payton, 544 U.S. 133, 134 (2005); Bottoson v. Moore, 234 F.3d 526,

531 (11th Cir. 2000), or “if the state court either unreasonably

extends a legal principle from [Supreme Court] precedent to a new

context where it should not apply or unreasonably refuses to extend

that principle to a new context where it should apply.”        Bottoson,

234 F.3d at 531 (quoting Williams, 529 U.S. at 406).           “A state

court’s determination that a claim lacks merit precludes federal

habeas relief so long as fair-minded jurists could disagree on the

correctness   of   the   state   court’s    decision.”    Harrington   v.

Richter, 562 U.S. 86, 101 (2011).          “[T]his standard is difficult

to meet because it was meant to be.”          Sexton v. Beaudreaux, 138

S. Ct. 2555, 2558 (2018).

     Finally, when reviewing a claim under 28 U.S.C. § 2254(d), a

federal court must remember that any “determination of a factual

issue made by a State court shall be presumed to be correct[,]”

and the petitioner bears “the burden of rebutting the presumption

of correctness by clear and convincing evidence.”           28 U.S.C. §

2254(e)(1); Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (“[A] state-

court factual determination is not unreasonable merely because the




                                    6
federal habeas court would have reached a different conclusion in

the first instance.”).

        b. Exhaustion and Procedural Default

      AEDPA   precludes     federal       courts,     absent     exceptional

circumstances, from granting habeas relief unless a petitioner has

exhausted all means of relief available under state law.               Failure

to exhaust occurs “when a petitioner has not ‘fairly presented’

every issue raised in his federal petition to the state’s highest

court, either on direct appeal or on collateral review.”               Pope v.

Sec’y for Dep’t. of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012)

(quoting Mason v. Allen, 605 F.3d 1114, 1119 (11th Cir. 2010)).

The   petitioner   must   apprise   the   state     court   of   the   federal

constitutional issue, not just the underlying facts of the claim

or a similar state law claim.         Snowden v. Singletary, 135 F.3d

732, 735 (11th Cir. 1998).

      Procedural defaults generally arise in two ways:

      (1) where the state court correctly applies a procedural
      default principle of state law to arrive at the
      conclusion that the petitioner’s federal claims are
      barred; or (2) where the petitioner never raised the
      claim in state court, and it is obvious that the state
      court would hold it to be procedurally barred if it were
      raised now.

Cortes v. Gladish, 216 F. App’x 897, 899 (11th Cir. 2007).                   A

federal habeas court may consider a procedurally barred claim if




                                      7
(1) petitioner shows “adequate cause and actual prejudice,” or (2)

if “the failure to consider the claim would result in a fundamental

miscarriage of justice.”     Id. (citing Coleman v. Thompson, 501

U.S. 722, 749-50 (1991)).     Another gateway through a procedural

bar exists for claims of ineffective assistance of trial counsel.

If the state court did not appoint counsel in the collateral

proceeding, or if collateral-review counsel was ineffective, a

petitioner may overcome procedural default by “demonstrat[ing]

that the underlying ineffective-assistance-of-trial-counsel claim

is a substantial one, which is to say that the prisoner must

demonstrate that the claim has some merit.”     Martinez v. Ryan, 566

U.S. 1, 13 (2012).

        c. Ineffective Assistance of Counsel

     In Strickland v. Washington, the Supreme Court established a

two-part test for determining whether a convicted person may have

relief for ineffective assistance of counsel.         466 U.S. 668, 687-

88   (1984).     A   petitioner   must   establish:      (1)   counsel’s

performance was deficient and fell below an objective standard of

reasonableness; and (2) the deficient performance prejudiced the

defense.   Id.

     When considering the first prong, “courts must ‘indulge a

strong presumption that counsel’s conduct falls within the wide




                                   8
range of reasonable professional assistance.’”           Sealey v. Warden,

954 F.3d 1338, 1354 (11th Cir. 2020) (quoting Strickland, 466 U.S.

at 689).   And “[a] state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded

jurists could disagree’ on the correctness of the state court’s

decision.”   Franks v. GDCP Warden, 975 F.3d 1165, 1176 (11th Cir.

2020) (quoting Harrington, 562 U.S. at 101).               Thus, a habeas

petitioner must “show that no reasonable jurist could find that

his counsel’s performance fell within the wide range of reasonable

professional conduct.”      Id.

      The second prong requires the petitioner to “show that there

is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Sealey, 954 F.3d at 1355 (quoting Strickland, 466 U.S. at 694).

“A reasonable probability is a probability sufficient to undermine

confidence in the outcome.”       Id.

      “An ineffective-assistance claim can be decided on either the

deficiency or prejudice prong.”         Id.   And “[w]hile the Strickland

standard is itself hard to meet, ‘establishing that a state court’s

application of Strickland was unreasonable under § 2254(d) is all

the more difficult.’”       Id. (quoting Harrington, 562 U.S. at 105).

The   critical   question    is   not   whether   this   Court   can   see   a




                                        9
substantial likelihood of a different result had defense counsel

taken a different approach.               Mays v. Hines, 141 S. Ct. 1145, 1149

(2021).         All       that       matters    is   whether   the     state    court,

“notwithstanding its substantial ‘latitude to reasonably determine

that a defendant has not [shown prejudice],’ still managed to

blunder so badly that every fairminded jurist would disagree.”

Id. (quoting Knowles v. Mirazayance, 556 U.S. 111, 123 (2009)).

       III. Analysis

               a. Ground 1: Appellate counsel failed to argue the trial
                  court erroneously instructed the jury on manslaughter

       The trial court instructed the jury on the lesser included

crime of manslaughter.                At the time of trial, the standard jury

instruction for manslaughter in Florida stated that the State must

prove beyond a reasonable doubt that “(Defendant) intentionally

caused the death of (victim).”                 Fla. Std. Jury Instr. (Crim.) 7.7

(2006).        The    Florida        Supreme    Court   held   in    2010   that   this

instruction misstated the requisite intent for manslaughter, and

that       giving    it    as    a    lesser    included   crime     can    constitute

fundamental error.               State v. Montgomery, 39 So. 3d 252 (Fla.

2010). 1




       The Florida Supreme Court receded from its Montgomery
       1

decision in Knight v. State, 286 So. 3d 147 (Fla. 2019).




                                               10
     Schack    argues      Hopkins    was    ineffective   as   his   appellate

counsel because she did not address the manslaughter instruction

on appeal.     But such an argument would have been futile because

the Court did not give the faulty standard instruction.                      The

transcript    of    the    charge    conference   shows    that   the    parties

submitted two alternative proposed manslaughter instructions to

the Court.     Schack’s trial counsel requested the court give the

faulty standard instruction, but the State alerted the court to

the then-pending Montgomery case and recommended an alternative

instruction.       (Tr. at 861-63).

     The trial court agreed with the State and gave the alternative

instruction. It stated:

     To prove the crime of Manslaughter, the State must prove
     the following two elements beyond a reasonable doubt:

     1.      Amy Boscarino is dead.

     2.   Mark Alan Schack, committed an intentional act that
     caused the death of Amy Boscarino or the death of Amy
     Boscarino was caused by the culpable negligence of Mark
     Alan Schack.

     . . .

     In order to convict of manslaughter by intentional act,
     it is not necessary for the State to prove that the
     defendant had an intent to cause death, only an intent
     to commit an act which caused death.

(Ex. #1 at 252).          This instruction was not erroneous.           In fact,

it lines up with an amendment to a standard jury instruction the




                                        11
Florida Supreme Court later approved.             See Montgomery, 39 So. 3d

at 257.    An argument objecting to the instruction would have been

meritless.       Hopkins thus acted reasonably when she chose not to

raise it.       The Court denies Ground 1.

               b. Ground 2: The trial court erred in denying the motion
                  for acquittal because the State failed to present
                  sufficient evidence of guilt

     Schack next challenges the trial court’s denial of his motion

for acquittal because the evidence did not support a conviction.

Respondent observes—and Schack concedes—that he made this argument

on direct appeal but did not assert any constitutional violations.

Schack thus failed to exhaust this ground in state court, and the

Court     is    precluded    from    granting    relief   absent   exceptional

circumstances.       See Pope, supra.        Schack asks the Court to excuse

his failure to exhaust Ground 2 because Hopkins’ omission of a

federal    due     process   argument     was    ineffective   assistance   of

counsel.       See Williams v. Fla. Dep’t of Corr., 391 F. App’x 806

(11th Cir. 2010).

     Schack’s argument on Ground 2 is conclusory and facially

inadequate.       The trial court denied Schack’s motion for acquittal,

and the 2nd DCA affirmed.           Schack does not explain how that result

might have been different had Hopkins couched her argument in due-

process terms.       Nor does Schack identify any particular element




                                        12
of Second Degree Murder that the State failed to prove.           Instead,

he argues that some of the physical evidence supports his claim

that    the   shooting   was   an   accident,   and   he   highlights   some

contradictions between the State’s evidence and his testimony.

But “the fact that the evidence is contradictory does not warrant

a judgment of acquittal.”        Rios v. Sec’y, Dep’t of Corr., 460 F.

App’x 831, 833 (11th Cir. 2012) (quoting Fitzpatrick v. State, 900

So. 2d 495, 508 (Fla. 2005)).

       The Court finds that Ground 2 is unexhausted, and even if the

Court excused Schack’s failure to exhaust, it lacks merit.          Ground

2 is denied.

              c. Ground 3: Schack did not receive effective assistance
                 of counsel at trial

       Schack alleges four instances of ineffective assistance of

counsel at trial.        The Court denies all four sub-claims for the

reasons stated below.

                    1. Counsel failed to object to Walker’s gun test
                     testimony

       Prior to trial, Calvo filed a Motion in Limine, seeking to

exclude certain evidence, including a video in which police caused

the gun to fall off the dresser repeatedly to see if it would dry

fire.    (Ex. #1 at 25).       The prosecution stated it did not intend

to play the video at trial but asked whether Crime Scene Specialist




                                      13
Walker could testify about the test.          (Tr. at 29).        The trial

court replied, “without the video I don’t see a problem.                   And

you’ll make your appropriate objection at the time, I’m sure.”

(Id. at 30).

     At trial, Walker testified that during his investigation he

placed the rifle on Schack’s dresser and pushed the rifle off the

dresser eight to ten times.         Each time, he caught the rifle but

did not touch the trigger.       The gun did not dry fire during these

tests.    (Id. at 572-73).       Schack’s trial counsel did not object

to this portion of Walker’s testimony.            On cross-examination,

Calvo highlighted that the gun was not loaded during the tests, no

magazine was attached, Walker did not touch the trigger, and he

remained in control of the gun.       (Id. at 657-58).

     The post-conviction court considered this issue and held:

     While the video was not allowed into evidence, the Court
     ruled that the State could still question Walker about
     his observation and the findings when he attempted to
     recreate the conditions surrounding the shooting.
     Defense counsel attempted to rebut the evidence on
     cross-examination of Walker.     Therefore, once again,
     counsel could not have been ineffective for failing to
     object to a meritless issue.

(Doc. #41-2 at 139 (internal citations omitted)).               Schack fails

to   demonstrate    that   the    post-conviction     court’s     ruling    is

unreasonable.      Calvo’s decision not to object to testimony the

trial    court   already   deemed    admissible     did   not    render    her




                                     14
representation   deficient.       Making    the    jury   aware   of   the

differences between Walker’s tests and Schack’s description of the

shooting was a reasonable strategy.

                 2.   Counsel failed to retain gun expert

     Schack argues his trial counsel should have hired a gun expert

to rebut Walker’s testimony but lacked the resources to do so.

Schack speculates that an unnamed expert could have recreated his

account of the shooting and would have opined that the bullet-

trajectory evidence supported his claim.            The post-conviction

court rejected Schack’s argument:

     Defendant   alleges   and  speculates   that  if  this
     unspecified firearm expert testified, he would have
     reached a different conclusion than Walker.        Yet
     Defendant presents no evidence that supports this
     allegation.   Furthermore, defense counsel was able to
     show the weakness in Walker’s testimony through cross-
     examination.

(Doc. #41-2 at 139-40 (internal citations omitted)).

     Schack   fails   to   show   that   the    post-conviction   court’s

decision was contrary to federal law.          In fact, Eleventh Circuit

precedent supports the state court’s ruling.          When “a petitioner

raises an ineffective assistance claim based on counsel’s failure

to call a witness, the petitioner carries a heavy burden ‘because

often allegations of what a witness would have testified to are

largely speculative.’”     Finch v. Sec’y, Dep’t of Corr., 643 F.




                                   15
App’x 848, 852 (11th Cir. 2016) (quoting Sullivan v. DeLoach, 459

F.3d 1097, 1108-09 (11th Cir. 2006)).      The post-conviction court

properly denied Schack’s claim because “ineffective assistance of

counsel cannot be proven via conclusory assertion.”        Wilson v.

Sec’y, Dep’t of Corr., 769 F. App’x 825, 827 (11th Cir. 2019).

                   3. Counsel   failed   to  object   to   the     jury
                    instruction for Second Degree Murder

      Scheck next argues that his trial counsel should have objected

to the Second Degree Murder jury instruction.        To support this

argument, Schack presents a single line from the instruction out

of context.     He claims the jury was instructed that “The death was

caused by the criminal act of Mark Alan Schack.”       (Doc. #1-1 at

5).   Reading that line in the context of the instruction shows

that Shack’s argument is frivolous:

      To prove the crime of Second Degree Murder, the State
      must prove the following three elements beyond a
      reasonable doubt:

           1.   Amy Boscarino is dead.

           2.   The death was caused by the criminal act of Mark
                Alan Schack.

           3.   There was an unlawful killing of Amy Boscarino
                by an act imminently dangerous to another and
                demonstrating a depraved mind without regard
                for human life.

(Ex. #1 at 248).

      The post-conviction court properly rejected Shack’s argument:




                                  16
“The standard jury instruction for second degree murder was read

in this case, as well as the instruction for excusable homicide.

Therefore, counsel could not have been ineffective for failing to

object to the standard jury instruction which was not invalidated

at the time of Defendant’s sentencing.”             (Doc. #42-1 at 140

(internal citation omitted)).

                  4. Counsel failed to object to motion in limine
                   violation

     At trial, a State’s witness described Scheck’s appearance a

couple days after the shooting as, “Rough.          Very – I think even

withdrawal from drugs.”      (Tr. at 1075).        Calvo interrupted the

witness, and the parties had a bench conference with the trial

court.   The court excused the jury and instructed the witness not

to mention Schack’s drug use.       (Id. at 1077-83).      Later, during

Schack’s cross-examination, the prosecutor asked him if he took

Vicodin for pain, and Schack replied that he did.         (Id. at 1301).

The prosecutor mentioned the Vicodin use during closing argument.

(Id. at 1365).

     Schack claims (1) the State violated the trial court’s order

on a motion in limine, and (2) his counsel failed to object.        Both

claims are refuted by the record.       The trial court did rule on the

admissibility    of   Schack’s   drug   use   at   the   motion-in-limine

hearing, except that it ordered the State to digitally remove drug




                                   17
paraphernalia from a photograph of his bedroom.          (Id. at 33-34).

Thus, the State did not violate an in limine order.          Even so, when

a witness implied that Schack abused drugs, his counsel immediately

objected,   and   the   Court   instructed   the    witness—outside      the

presence of the jury—to refrain from mentioning drug use.             As for

Schack’s Vicodin use, there was no meritorious objection to raise.

Schack took Vicodin to treat a medical issue that caused him to

occasionally lose feeling in his hands.            Schack presented this

medical condition to help explain why he lost control of the gun.

Because the record conclusively refutes this sub-claim, the post-

conviction court correctly denied it.

            d. Ground 4: Trial counsel was ineffective for failing
               to suppress statements Schack made to police

     Finally,     Schack   argues   his   trial    counsel   should     have

suppressed statements he made to police after invoking his right

to an attorney.      Schack concedes this claim is unexhausted and

procedurally defaulted but asks the Court to review it under

Martinez.   Martinez allows a federal court to excuse a procedural

default for “cause” if a habeas petitioner satisfies four elements:

     (1) the claim of “ineffective assistance of trial
     counsel” was a “substantial” claim; (2) the “cause”
     consisted of there being “no counsel” or only
     “ineffective” counsel during the state collateral review
     proceeding; (3) the state collateral review proceeding
     was the “initial” review proceeding in respect to the
     “ineffective-assistance-of-trial-counsel   claim”;   and




                                    18
     (4) state law requires that an “ineffective assistance
     of trial counsel claim be raised in an initial-review
     collateral proceeding.

Travino v. Thaler, 569 U.S. 413, 423 (2013) (quoting Martinez, 132

S. Ct. at 1318-19, 1320-21).

     Schack makes no attempt to establish any of the Martinez

elements, and the record shows that this claim is not substantial.

Schack does not claim he was prejudiced by any statements in the

interview.    In fact, the interview was an important part of his

defense—in closing arguments, his attorney called it “[t]he most

accurate,    complete   story”    of   what   happened   the   night   of   the

shooting.    (Tr. at 1404).      Ground 4 is denied.

     IV.    Certificate of Appealability

     A prisoner seeking a writ of habeas corpus has no absolute

entitlement to appeal a district court's denial of his petition.

28 U.S.C. § 2253(c)(1).     Rather, a district court must first issue

a certificate of appealability (COA).           “A [COA] may issue . . .

only if the applicant has made a substantial showing of the denial

of a constitutional right.”       28 U.S.C. § 2253(c)(2).       To make such

a showing, a petitioner must demonstrate that “reasonable jurists

would find the district court's assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or




                                       19
that “the issues presented were adequate to deserve encouragement

to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–36

(2003) (citations omitted). Schack has not made the requisite

showing here and may not have a certificate of appealability on

any ground of his Petition.

     Accordingly, it is

     ORDERED:

     1. Mark Schack’s Petition Under 28 U.S.C. § 2254 for Writ of

       Habeas Corpus by a Person is State Custody (Doc. #1) is

       DENIED.

     2. The Clerk shall enter judgment, terminate all motions and

       deadlines, and close the file.

     DONE and ORDERED in Fort Myers, Florida on June 8th, 2021.




SA: FTMP-1
Copies: All Parties of Record




                                20
